Teeat, J.
This court has, in this case, expressed heretofore its views as to the proper practice to be pursued, and stated the grounds on which alone it has jurisdiction in equity. The defendant is brought into court for the purpose of having a cloud upon title removed. The defendant appears and asks to settle the controversy, whereby, if the plaintiff has not the title, she may have a decree in her favor, thus avoiding multiplicity of suits. The question is, obviously, as to the validity of a tax title, and the pleadings, it seems, might have been briefly framed to raise what must ultimately be decisive. The pleaders have chosen a different course, involving, it may be, unnecessary costs and delay. Of that the court can know nothing. The case must be taken, so far as this demurrer is concerned, just as it stands.
The defendant, who has been brought into court to have a deed standing in her name set aside as a cloud upon plaintiffs title, has a right to have the whole controversy-between her and the plaintiff determined, and, if it so happen that her title is the real one, and the plaintiff’s invalid, to obtain a decree accordingly.
The demurrer to the amended cross-bill is overruled, and leave to next rule-day to file replication.